ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 10/5/2021, in page 6, with respect to Claims 9-16 have been fully considered and are persuasive.  
Amendment to Claims 9 and 15 overcomes 122(b) rejections. 

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 9, none of the prior art of record either taken alone or in combination discloses the claimed “determining at least one distance of the target from the transmitting device and at least one relative velocity that includes a radial velocity of the target in relation to the transmitting device and at least one transverse velocity of the target in relation to the transmitting device; and determining at least one angle of target in relation to an alignment of the transmitting device, wherein based on the determining of the distance, the relative velocity, and the angle, all remaining reflections of the target are excluded, except for the target reflection of the target for which the acceleration is to be estimated, so that all the remaining reflections of the target and/or interferences are suppressed, and, after carrying out an inverse Fourier transform, radial accelerations are approximately computed from the transformed measured values”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 10-14 depends ultimately from allowable, independent claim 9, so each of dependent claims 10-14 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
As for independent claim 15, none of the prior art of record either taken alone or in combination discloses the claimed “detects at least one target reflection of the target on the basis of peak values in an absolute value spectrum, determines at least one distance of the target from the transmitting device and at least one relative velocity that includes a radial velocity of the target in relation to the transmitting device and at least one transverse velocity of the target in relation to the transmitting device, and determines at least one angle of target in relation to an alignment of the transmitting device, wherein based on the determining of the distance, the relative velocity, and the angle, all remaining reflections of the target are excluded, except for the target reflection of the target for which the acceleration is to be estimated, so that all the remaining reflections of the target and/or interferences are suppressed, and, after carrying out an inverse Fourier transform, radial accelerations are approximately computed from the transformed measured values”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

The closest prior art is found to be:
Schroeder et al. (DE 102012220879 A1) [see Espacenet translation] describes (a method for determining distances and relative speeds of several objects located at the same time using an FMCW radar, in which the frequency of a transmission signal is modulated in the form of periodically repeating ramps, the transmission signal is mixed with a received signal to form an intermediate frequency signal, and to determine the distance and / or the relative speed of the objects, the change in the phase of the intermediate frequency signal from ramp to ramp is evaluated (para 1); (in the evaluation and control device 22, the time signal supplied as an analog signal from the mixer 18 is periodically sampled, digitized and stored at sampling times t1, t2 (para 28); an intermediate frequency signal s is obtained, which is further evaluated in an electronic evaluation and control device 22 (para 25); 2D FFT (Fig. 7); a particularly elegant evaluation method is that the Fourier transforms described above are combined into a so-called two-dimensional Fourier transform…the time signals obtained on several successive ramps are transformed into a two-dimensional frequency space (para 37); as shown symbolically in FIG. 7, the time signals that are contained for the family of ramps 24 are subjected to a two-dimensional fast Fourier transformation (2D FFT), equivalent to Fourier transformations over the individual ramps and corresponding Fourier transformations over longitudinal sections through the time signals from various Ramps (para 49); (assuming that there is only a single object, the spectrum recorded on 
Steinlechner et al. (WO 02/054369 A1) [Espacenet translation] describes that the relative acceleration a of the target object, the relative radial  acceleration ar of the target object, the relative speed v of the target object, the relative radial speed vr of the target object, the offset Ay between the object and the target object, the angle a between the vectors of the relative speed v of the target object and the relative radial speed vr of the target object or between the vectors of the relative acceleration a of the target object and the relative radial acceleration ar of the target object. The parameter values for some of these parameters are preferably estimated on the basis of the present measured values and the parameter values for further parameters are determined on the basis of the estimated parameter values… for this purpose, a vector p is preferably provided which contains at least some of the parameters sought, this vector p having the form p = [a. Vo. aJ can have. It is provided that a is the relative acceleration of the target object, vo is the relative initial speed of the target object in the first measurement in the first measurement and ao is the angle between the vectors of the relative speed v of the target object and the relative radial speed vr of the target object or the Is the angle between the vectors of the relative acceleration a of the target .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648